Exhibit 10.1              

EXECUTION COPY

June 21, 2013

First PacTrust Bancorp, Inc.

18500 Von Karman Avenue, Suite 900

Irvine, California 92612

Ladies and Gentlemen:

This letter agreement (the “Agreement”) will confirm the understanding and
agreement between First PacTrust Bancorp, Inc. (the “Company”) and FIG Partners,
LLC (“FIG” or the “Placement Agent”) that FIG act as the exclusive placement
agent for the Company, on a reasonable best efforts basis, in connection with
the proposed placement (the “Placement”) of up to $15 million of registered
shares of the Company’s voting common stock, $.01 par value per share (the
“Securities”). The terms of such Placement and the Securities shall be mutually
agreed upon by the Company and the purchasers (each, a “Purchaser” and
collectively, the “Purchasers”) pursuant to the terms of one or more Securities
Purchase Agreements (the “Securities Purchase Agreements”) and nothing herein
constitutes that FIG would have the power or authority to bind the Company or
any Purchaser or an obligation for the Company to issue any Securities or
complete the Placement. This Agreement and the Securities Purchase Agreements
shall be collectively referred to herein as the “Transaction Documents.” The
date of the closing of the Placement shall be referred to herein as the “Closing
Date.” The Company expressly acknowledges and agrees that the execution of this
Agreement does not constitute a commitment by FIG to purchase the Securities and
does not ensure the successful placement of the Securities or any portion
thereof or the success of FIG with respect to securing any other financing on
behalf of the Company. Further, no provision of this Agreement shall require the
Placement Agent to expend or risk its own funds or incur any financial liability
on behalf of any Purchaser or otherwise. Notwithstanding the foregoing, the
Placement Agent will have the right, but not the obligation, to determine the
allocation of the Securities among the Purchasers, provided that such allocation
is reasonably acceptable to the Company. The shares of voting common stock, $.01
par value per share, of the Company to be outstanding after the completion of
the Placement and the offering contemplated by the Underwriting Agreement (as
defined herein) are referred to herein as the “Common Stock.”

Notwithstanding anything to the contrary in this Agreement, it is understood and
agreed that the Placement Agent’s services hereunder do not and will not include
providing any tax, accounting, legal or regulatory advice or developing any tax
strategies for the Company or any of its subsidiaries, and the Company and its
subsidiaries represent and warrant that they have relied and will continue to
rely on the advice of their own legal, tax, accounting and regulatory advisors
with respect to the proposed Placement and related matters (including, without
limitation, the Company’s decisions as to whether to proceed with the proposed
Placement or to pursue other potential alternatives). The Company and/or its
subsidiaries will make any necessary bank regulatory filings required to be made
by the Company and/or its subsidiaries and use their commercially reasonable
efforts to make such additional filings as are reasonably requested by any bank
regulatory agency and to obtain any necessary bank regulatory approvals required
to be obtained by them in connection with the Placement; provided, that any
necessary bank regulatory filings required to be made by any Purchaser in the
Placement shall be made by such Purchaser.

SECTION 1. COMPENSATION.



--------------------------------------------------------------------------------

As compensation for the services provided by FIG hereunder, the Company agrees
to pay to FIG a cash fee payable immediately upon the closing of the Placement
and equal to 4.0% of the aggregate gross proceeds raised in the Placement.

SECTION 2. REGISTRATION STATEMENT.

The Company represents and warrants to, and agrees with, the Placement Agent
that:

(A) The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (No. 333-170622), as amended
(the “Registration Statement”), covering the registration of the sale of certain
securities, including the Securities, under the Securities Act of 1933, as
amended (the “1933 Act”), from time to time in accordance with Rule 415 of the
rules and regulations of the Commission under the 1933 Act (the “1933 Act
Regulations”). Such registration statement has been declared effective by the
Commission and the Company has filed such post-effective amendments thereto as
may be required prior to the execution of this Agreement and each such
post-effective amendment is effective under the 1933 Act. Promptly after
execution and delivery of this Agreement, the Company will prepare and file a
prospectus supplement in accordance with the provisions of Rule 430B of the 1933
Act Regulations (“Rule 430B”) and paragraph (b) of Rule 424 of the 1933 Act
Regulations (“Rule 424(b)”). Any information included in such prospectus
supplement that was omitted from such registration statement at the time it
became effective but that is deemed to be part of and included in such
registration statement pursuant to Rule 430B is referred to herein as “Rule 430B
Information.” Each base prospectus and prospectus supplement used in connection
with the offering of the Securities that omitted Rule 430B Information is
referred to herein collectively as a “preliminary prospectus.” Such registration
statement, at any given time, including any amendments thereto to such time, the
exhibits and any schedules thereto at such time, the documents incorporated by
reference therein at such time and the documents otherwise deemed to be a part
thereof or included therein by the 1933 Act Regulations, is referred to herein
as the “Registration Statement;” provided, however, that the term “Registration
Statement” without reference to a time means such registration statement as of
the time of the first contract of sale for the Securities, which time shall be
considered the “new effective date” of such registration statement with respect
to any underwriter and the Securities (within the meaning of Rule 430B(f)(2));
provided, further, that any registration statement filed pursuant to Rule 462(b)
of the 1933 Act Regulations is referred to herein as the “Rule 462(b)
Registration Statement”, and after such filing the term “Registration Statement”
shall include the Rule 462(b) Registration Statement. The final base prospectus
and the prospectus supplement, dated the date hereof, including the documents
incorporated by reference therein, are referred to herein collectively as the
“Prospectus.” For purposes of this Agreement, all references to the Registration
Statement, any preliminary prospectus, the Prospectus or any amendment or
supplement to any of the foregoing shall be deemed to include any copy filed
with the Commission pursuant to its Electronic Data Gathering, Analysis and
Retrieval system (“EDGAR”).

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Registration
Statement, any preliminary prospectus, the Prospectus or the General Disclosure
Package (as defined herein) (or other references of like import) shall be deemed
to include all such financial statements and schedules and other information
which is incorporated by reference in the Registration Statement, any
preliminary prospectus, the Prospectus or the General Disclosure Package, as the
case may be, prior to the execution of this Agreement; and all references in
this Agreement to amendments or supplements to the Registration Statement, any
preliminary prospectus, the Prospectus or the General Disclosure Package shall
be deemed to include the filing of any document under the Securities Exchange
Act of 1934, as amended (the “1934 Act”), which is incorporated by reference in
the Registration Statement, such preliminary prospectus, the Prospectus or the
General Disclosure Package, as the case may be, after the execution of this
Agreement.

SECTION 3. REPRESENTATIONS AND WARRANTIES.

 

2



--------------------------------------------------------------------------------

(a) The Company hereby makes the representations and warranties set forth below
to the Placement Agent.

(i) Compliance with Registration Requirements. The Company is permitted to use
the Registration Statement on Form S-3 (No. 333-170622) to register and sell the
Securities. The Registration Statement, including any Rule 462(b) Registration
Statement, and any post-effective amendment thereto has become effective under
the 1933 Act and no stop order suspending the effectiveness of the Registration
Statement, including any Rule 462(b) Registration Statement, or any
post-effective amendment thereto has been issued under the 1933 Act and no
proceedings for that purpose have been instituted or are pending or, to the
knowledge of the Company, are contemplated by the Commission, and the Company
has complied with any requests on the part of the Commission for additional
information with respect to the Registration Statement.

At the respective times the Registration Statement, including any Rule 462(b)
Registration Statement, and any post-effective amendments thereto became
effective, and at the Closing Time the Registration Statement, including any
Rule 462(b) Registration Statement, and any amendments thereto complied,
complies and will comply, as the case may be, in all material respects with the
requirements of the 1933 Act and the 1933 Act Regulations, and neither the
Registration Statement, including any Rule 462(b) Registration Statement, nor
any amendment thereto contained, contains or will contain, as the case may be,
an untrue statement of a material fact or omitted, omits or will omit, as the
case may be, to state a material fact required to be stated therein or necessary
to make the statements therein not misleading. Neither the Prospectus nor any
amendment or supplement thereto, at the respective dates of the Prospectus or
such amendment or supplement were issued, or at the Closing Time, included,
includes or will include, as the case may be, an untrue statement of a material
fact or omitted, omits or will omit, as the case may be, to state a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

At the Applicable Time (as defined below), each Issuer-Represented Free Writing
Prospectus (as defined below) identified on Schedule A-1 hereto, any other
information conveyed to purchasers of the Securities at or prior to the
Applicable Time, as set forth on Schedule A-2 hereto, and the Statutory
Prospectus (as defined below), all considered together (collectively, the
“General Disclosure Package”), did not include an untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

Each preliminary prospectus, the Statutory Prospectus and the Prospectus
complied when filed with the Commission in all material respects with the 1933
Act Regulations, and each such document furnished to the Placement Agent for use
in connection with the Placement was identical to the electronically transmitted
copies thereof filed with the Commission pursuant to EDGAR, except to the extent
permitted by Regulation S-T.

The representations and warranties in this subsection shall not apply to
statements in or omissions from the Registration Statement or the Prospectus or
the General Disclosure Package or any amendment or supplement thereto made in
reliance upon and in conformity with written information furnished to the
Company by the Placement Agent expressly for use in the Registration Statement
or the Prospectus or any amendment or supplement thereto.

As used in this subsection and elsewhere in this Agreement:

“Applicable Time” means 9:05 a.m. (New York City time) on June 21, 2013 or such
other time as agreed by the Company and the Placement Agent.

 

3



--------------------------------------------------------------------------------

“Statutory Prospectus,” at any given time, means the base prospectus that is
included in the Registration Statement and the preliminary prospectus supplement
relating to the Securities immediately prior to that time, including the
documents incorporated by reference therein at such time. For purposes of this
definition, information contained in a form of prospectus that is deemed
retroactively to be a part of the Registration Statement pursuant to Rule 430B
shall be considered to be included in the Statutory Prospectus only at the
actual time that such form of prospectus is filed with the Commission pursuant
to Rule 424(b).

“Issuer-Represented Free Writing Prospectus” means any “issuer free writing
prospectus,” as defined in Rule 433 of the 1933 Act Regulations (“Rule 433”),
relating to the Securities that (i) is required to be filed with the Commission
by the Company, (ii) is a “road show that is a written communication” within the
meaning of Rule 433(d)(8)(i), whether or not required to be filed with the
Commission, or (iii) is exempt from filing with the Commission pursuant to Rule
433(d)(5)(i) because it contains a description of the Securities or of the
offering that does not reflect the final terms, in each case in the form filed
or required to be filed with the Commission or, if not required to be filed, in
the form retained in the Company’s records pursuant to Rule 433(g).

Each Issuer-Represented Free Writing Prospectus, at its issue date and at all
subsequent times through the completion of the public offering contemplated
hereby or until any earlier date that the Company notified or notifies the
Placement Agent, did not, does not and will not include any information that
conflicted, conflicts or will conflict with the information contained in the
Registration Statement, any preliminary prospectus, the Statutory Prospectus or
the Prospectus, including any document incorporated by reference therein and any
preliminary or other prospectus deemed to be a part thereof that has not been
superseded or modified.

(A) At the date of the original effectiveness of the Registration Statement,
(B) at the earliest time after the original effectiveness of the Registration
Statement that the Company or another offering participant made a bona fide
offer (within the meaning of Rule 164(h)(2) of the 1933 Act Regulations) of the
Securities and (C) at the execution of this Agreement (with such time of
execution being used as the determination date for purpose of this clause (C)),
the Company was not and is not an “ineligible issuer,” as defined in Rule 405 of
the 1933 Act Regulations (“Rule 405”), without taking into account any
determination of the Commission pursuant to Rule 405 that it is not necessary
that the Company be considered an ineligible issuer.

(ii) Incorporated Documents. The documents incorporated by reference in the
Registration Statement, the General Disclosure Package and the Prospectus, at
the time they were or hereafter are filed with the Commission, complied and will
comply in all material respects with the requirements of the 1934 Act and the
rules and regulations of the Commission thereunder (the “1934 Act Regulations”),
and, when read together with the other information in the Registration
Statement, the General Disclosure Package or the Prospectus, as the case may be,
at the time the Registration Statement, including any Rule 462(b) Registration
Statement, or any amendment thereto became effective, at the Applicable Time and
at the Closing Time, did not, do not and will not, as the case may be, include
an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.

(iii) Independent Accountants. The accountants who certified the financial
statements included in the Registration Statement, the General Disclosure
Package and the Prospectus are independent public accountants as required by the
1933 Act and the 1933 Act Regulations and, to the Company’s knowledge, are not
and have not been in violation of the auditor independence requirements of the
Sarbanes Oxley Act of 2002 and the related rules and regulations of the

 

4



--------------------------------------------------------------------------------

Commission (the “Sarbanes-Oxley Act”) in respect of the entity whose financial
statements it audited.

(iv) Financial Statements. The financial statements included or incorporated by
reference in the Registration Statement, the General Disclosure Package and the
Prospectus, together with the related schedules and notes, present fairly, in
all material respects, the financial condition, results of operations and cash
flows of the Company and its consolidated subsidiaries, at the dates indicated
and their respective statements of operations, stockholders’ equity and cash
flows for the periods specified. Such financial statements have been prepared in
compliance with the requirements of the 1933 Act and the 1934 Act and in
conformity with accounting principles generally accepted in the United States of
America (“GAAP”) applied on a consistent basis throughout the periods involved.
Any selected financial data and the summary financial information included or
incorporated by reference in the Registration Statement, the General Disclosure
Package and the Prospectus present fairly, in all material respects, the
information shown therein and have been compiled on a basis consistent with that
of the audited financial statements included or incorporated by reference in the
Registration Statement, the General Disclosure Package and the Prospectus. The
unaudited pro forma consolidated financial statements and the related notes
thereto included or incorporated by reference in the Registration Statement, the
General Disclosure Package and the Prospectus present fairly, in all material
respects, the pro forma consolidated results of operations and the financial
position of the Company for the periods specified and have been prepared in
accordance with Rules 11-01 and 11-02 of Regulation S-X and the Commission’s
rules and guidelines with respect to pro forma financial statements, and the
assumptions used in the preparation thereof are reasonable. No other financial
statements or schedules are required under the 1933 Act, the 1933 Act
Regulations, the 1934 Act or the 1934 Act Regulations to be included or
incorporated by reference in the Registration Statement, the General Disclosure
Package or the Prospectus. To the extent applicable, all disclosures contained
in the Registration Statement, the General Disclosure Package or the Prospectus
regarding “non-GAAP financial measures” (as such term is defined by the rules
and regulations of the Commission) comply with Regulation G of the 1934 Act, the
1934 Act Regulations and Item 10 of Regulation S-K under the 1933 Act, as
applicable, in all material respects.

(v) Certain Data and Forward-Looking Statements. All statistical or
market-related data included or incorporated by reference in the Registration
Statement, the General Disclosure Package and the Prospectus are based on or
derived from sources that the Company reasonably believes to be reliable and
accurate, and the Company has obtained the written consent to the use of such
data from such sources to the extent required. Each “forward-looking statement”
(within the meaning of Section 27A of the 1933 Act or Section 21E of the 1934
Act) contained or incorporated by reference in the Registration Statement, the
General Disclosure Package and the Prospectus has been made or reaffirmed with a
reasonable basis and in good faith.

(vi) No Material Adverse Change in Business. Since the respective dates as of
which information is given in the Registration Statement, the General Disclosure
Package and the Prospectus, except as otherwise stated therein, (A) there has
been no material adverse change in the financial condition, earnings, or
business affairs of the Company and its subsidiaries considered as one
enterprise, whether or not arising in the ordinary course of business (a
“Material Adverse Effect”), (B) there have been no liabilities or obligations
incurred, direct or contingent, nor transactions entered into by the Company or
any of its subsidiaries, other than those in the ordinary course of business,
which are material with respect to the Company and its subsidiaries considered
as one enterprise, and (C) except for regular quarterly dividends on the common
stock and preferred stock of the Company in amounts per share that are
consistent with past practice, there has been no dividend or distribution of any
kind declared, paid or made by the Company on any class of its capital stock.

 

5



--------------------------------------------------------------------------------

(vii) Internal Accounting Controls. Each of the Company and its subsidiaries
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (A) transactions are executed in accordance with the
management’s general or specific authorizations, (B) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (C) access to assets is permitted
only in accordance with the management’s general or specific authorization and
(D) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences. Since the date of the Company’s latest audited financial statements
incorporated by reference in the Registration Statement, the General Disclosure
Package and the Prospectus, there has been no change in the Company’s internal
control over financial reporting that has materially affected, or is reasonably
likely to materially affect, the Company’s internal control over financial
reporting.

(viii) Disclosure Controls. The Company has established and maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) and 15d-15(e)
under the 1934 Act). Such disclosure controls and procedures (A) are designed to
ensure that material information relating to the Company, including its
consolidated subsidiaries, is made known to the Company’s Chief Executive
Officer and its Chief Financial Officer by others within those entities and
(B) are effective to perform the functions for which they were established. The
Company’s auditors and the Audit Committee of the Board of Directors have not
been advised that there is (1) any fraud, whether or not material, that involves
management or other employees who have a role in the Company’s internal controls
or (2) any material weaknesses in internal controls. Since the date of the most
recent evaluation of such disclosure controls and procedures, there have been no
significant changes in internal controls or in other factors that could
significantly affect internal controls, including any corrective actions with
regard to material weaknesses. The principal executive officer (or the
equivalents) and principal financial officer (or the equivalent) of the Company
have made all certifications required by the Sarbanes-Oxley Act, and the
statements made in each such certification are accurate; the Company, its
subsidiaries and to the Company’s knowledge, its directors and officers, are
each in compliance in all material respects with the applicable provisions of
the Sarbanes-Oxley Act.

(ix) Regulatory Matters. The Company, Pacific Trust Bank, Beach Business Bank
(“Beach”) and, to the knowledge of the Company, the Company’s other
subsidiaries, are in compliance in all material respects with all laws
administered by and regulations of any governmental authority applicable to it
or to them (including, without limitation, all regulations and orders of, or
agreements with, the Office of the Comptroller of the Currency, the California
Department of Financial Institutions and the Federal Deposit Insurance
Corporation, the Equal Credit Opportunity Act, the Fair Housing Act, the
Community Reinvestment Act, the Home Mortgage Disclosure Act, all other
applicable fair lending laws or other laws relating to discrimination and the
Bank Secrecy Act and Title III of the U.S.A. Patriot Act), the failure to comply
with which would have a Material Adverse Effect. Except as disclosed in the
Registration Statement, the General Disclosure Package and the Prospectus,
neither the Company nor any of its subsidiaries is subject or is party to, or
has received any notice or advice that any of them may become subject or party
to any investigation with respect to, any corrective, suspension or
cease-and-desist order, agreement, consent agreement, memorandum of
understanding or other regulatory enforcement action, proceeding or order with
or by, or is a party to any commitment letter or similar undertaking to, or is
subject to any directive by, or has been a recipient of any supervisory letter
from, or has adopted any board resolutions at the request of, any Regulatory
Agency (as defined below) that currently relates to or restricts in any material
respect the conduct of their business or that in any manner relates to their
capital adequacy, credit policies or management (each, a “Regulatory
Agreement”), nor has the Company or any of its subsidiaries been advised by any

 

6



--------------------------------------------------------------------------------

Regulatory Agency that it is considering issuing or requesting any such
Regulatory Agreement. There is no unresolved violation, criticism or exception
by any Regulatory Agency with respect to any report or statement relating to any
examinations of the Company or any of its subsidiaries which, in the reasonable
judgment of the Company, is expected to result in a Material Adverse Effect. As
used herein, the term “Regulatory Agency” means any federal or state agency
charged with the supervision or regulation of depositary institutions or holding
companies of depositary institutions, or engaged in the insurance of depositary
institution deposits, or any court, administrative agency or commission or other
Governmental Entity, authority or instrumentality having supervisory or
regulatory authority with respect to the Company or any of its subsidiaries.

(x) Regulatory Compliance. The deposit accounts in the Company’s subsidiary
banks are insured up to the applicable limits by the Deposit Insurance Fund of
the Federal Deposit Insurance Corporation (the “FDIC”) to the fullest extent
permitted by law and the rules and regulations of the FDIC, and no proceeding
for the revocation or termination of such insurance is pending or, to the
knowledge of the Company, threatened or contemplated.

(xi) Good Standing of the Company. The Company has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Maryland and has corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the Registration
Statement, the General Disclosure Package and the Prospectus and to enter into
and perform its obligations under this Agreement and the Securities. The Company
is duly qualified as a foreign corporation to transact business and is in good
standing in each other jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except where the failure so to qualify or to be in good standing would
not result in a Material Adverse Effect. The Company is duly registered as a
bank holding company under the Bank Holding Company Act of 1956, as amended.

(xii) Good Standing of Subsidiaries. Pacific Trust Bank and Beach are the only
“significant subsidiaries” of the Company (as such term is defined in Rule 1-02
of Regulation S-X) (a “Significant Subsidiary”) and each has corporate power and
authority to own, lease and operate its properties and to conduct its business
as described in the Registration Statement, the General Disclosure Package and
the Prospectus and is duly qualified as a foreign corporation to transact
business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect. Pacific
Trust Bank is a savings bank chartered under the laws of the United States and
its charter is in full force and effect. Beach is a banking corporation
chartered under the laws of the State of California. Except as otherwise
disclosed in the Registration Statement, the General Disclosure Package and the
Prospectus, all of the issued and outstanding shares of capital stock of Pacific
Trust Bank and Beach have been duly authorized and validly issued, are fully
paid and non-assessable and are owned by the Company, directly or through
subsidiaries, free and clear of any security interest, mortgage, pledge, lien,
encumbrance, claim or equity, and none of the outstanding shares of capital
stock of Pacific Trust Bank or Beach were issued in violation of any preemptive
or similar rights of any securityholder of Pacific Trust Bank or Beach.

(xiii) Authorization of Agreement and the Securities Purchase Agreements. This
Agreement and the Securities Purchase Agreements have each been duly authorized,
executed and delivered by the Company. When duly executed by the Placement
Agent, this Agreement will constitute a valid and legally binding agreement of
the Company, enforceable against the Company in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws relating to or affecting creditors’ rights generally, and
the application of equitable principles relating to the availability of
remedies, and subject to 12 U.S.C. § 1818(b)(6)(D) (or any successor statute)
and similar bank regulatory powers and to the application of

 

7



--------------------------------------------------------------------------------

principles of public policy, and except as rights to indemnity or contribution,
including but not limited to, indemnification provisions set forth herein, may
be limited by federal or state securities law and the public policy underlying
such laws. When duly executed by the Purchasers, the Securities Purchase
Agreements will each constitute a valid and legally binding agreement of the
Company, enforceable against the Company in accordance with its terms, except as
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting creditors’ rights generally, and the
application of equitable principles relating to the availability of remedies,
and subject to 12 U.S.C. § 1818(b)(6)(D) (or any successor statute) and similar
bank regulatory powers and to the application of principles of public policy,
and except as rights to indemnity or contribution, may be limited by federal or
state securities law and the public policy underlying such laws.

(xiv) Authorization of the Securities. The Securities to be issued and sold by
the Company to the Purchasers in the Placement have been duly authorized by the
Company and when issued and delivered to and paid for by the Purchasers at the
Closing Time in accordance with the terms of the Securities Purchase Agreements,
will be validly issued, will be issued in compliance with federal and state
securities laws and will be free of statutory, and will not be issued in
violation of any contractual, preemptive rights, rights of first refusal and
similar rights.

(xv) Description of the Securities. The Securities will conform in all material
respects to the respective statements relating thereto contained in the
Registration Statement, the General Disclosure Package and the Prospectus.

(xvi) Absence of Defaults and Non-contravention. Neither the Company nor any of
its subsidiaries is in violation of its charter or bylaws or in default in the
performance or observance of any obligation, agreement, covenant or condition
contained in any contract, indenture, mortgage, deed of trust, loan or credit
agreement, note, lease or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which it or any of them may be bound,
or to which any of the property or assets of the Company or any subsidiary is
subject, except for such violations or defaults that would not result in a
Material Adverse Effect. No event of default under that certain indenture, dated
as of April 23, 2012, between the Company and U.S. Bank National Association, as
trustee, as supplemented by a supplemental indenture entered into by the Company
and the trustee on April 23, 2012 (collectively, the “Indenture”), or default
with notice and/or lapse of time that would constitute an event of default in
respect of the Company’s 7.50% Senior Notes due April 15, 2020 (the “Notes”) has
occurred and is continuing. The execution, delivery and performance of the
Transaction Documents, the issue and sale of the Securities by the Company and
the performance by the Company of all of its obligations under the Transaction
Documents and the consummation of the transactions contemplated herein and in
the Registration Statement, the General Disclosure Package and the Prospectus
(including the use of the proceeds from the sale of the Securities as described
therein) and compliance by the Company with its obligations hereunder have been
duly authorized by all necessary corporate action and do not and will not,
whether with or without the giving of notice or passage of time or both,
conflict with or constitute a breach of, or default or Repayment Event under, or
result in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of the Company or any of its subsidiaries pursuant to,
(i) any indenture, mortgage, deed of trust, loan agreement, note, lease or other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company or any of its subsidiaries is
subject, (ii) the provisions of the charter, bylaws or other organizational
documents of the Company or any of its subsidiaries or (iii) any statute or any
order, rule or regulation of any U.S. federal, state or local or international
court, government or governmental or regulatory body or agency (each, a
“Governmental Entity”) having jurisdiction over the Company or any of its
subsidiaries or any of their property, assets or operations except, with respect
to clauses (i) and (iii), for those conflicts, breaches, defaults, Repayment
Events,

 

8



--------------------------------------------------------------------------------

liens, charges or encumbrances that would not, singly or in the aggregate,
result in a Material Adverse Effect. As used herein, a “Repayment Event” means
any event or condition which gives the holder of any note, debenture or other
evidence of indebtedness (or any person acting on such holder’s behalf) the
right to require the repurchase, redemption or repayment of all or a portion of
such indebtedness by the Company or any of its subsidiaries.

(xvii) Accuracy of Exhibits. There are no contracts or documents which are
required to be described in the Registration Statement, the General Disclosure
Package and the Prospectus or the documents incorporated by reference therein or
to be filed as exhibits thereto which have not been so described and filed as
required.

(xviii) Absence of Labor Dispute. No labor dispute with the employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Company,
is imminent, and the Company is not aware of any existing or imminent labor
disturbance by the employees of any of the principal suppliers, manufacturers,
customers or contractors of the Company or any of its subsidiaries, which, in
either case, would result in a Material Adverse Effect.

(xix) Absence of Proceedings. There is no action, suit, proceeding, inquiry or
investigation before or brought by any court or Governmental Entity, domestic or
foreign, now pending, or, to the knowledge of the Company, threatened, against
or affecting the Company or any of its subsidiaries, which (A) is required to be
disclosed in Registration Statement (other than as disclosed therein), (B) might
result in a Material Adverse Effect or (C) might materially and adversely affect
the assets or operations of the Company or any of its subsidiaries or the
consummation of the transactions contemplated in this Agreement or the
performance by the Company of its obligations hereunder or under the Securities.
The aggregate of all pending legal or governmental proceedings to which the
Company or any of its subsidiaries is a party or of which any of their
respective assets or operations is the subject which are not described in the
Registration Statement, the General Disclosure Package and the Prospectus,
including ordinary routine litigation incidental to the business, would not
result in a Material Adverse Effect.

(xx) Possession of Intellectual Property. The Company and its subsidiaries own
or possess, or can acquire on reasonable terms, adequate patents, patent
licenses, trademarks, service marks and trade names necessary to carry on their
businesses as presently conducted and the Company and its subsidiaries have not
received any notice of infringement of or conflict with asserted rights of
others with respect to any patents, patent licenses, trademarks, service marks
or trade names that, in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would have a Material Adverse Effect. Neither the
Company nor any of its subsidiaries has infringed or is infringing on the
intellectual property of a third party, and, except as are described in the
Registration Statement, the General Disclosure Package and the Prospectus,
neither the Company nor any of its subsidiaries has received notice of a claim
by a third party to the contrary, except where such infringement would not,
singly or in the aggregate, result in a Material Adverse Effect.

(xxi) Possession of Licenses and Permits. The Company and its subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate federal,
state, local or foreign regulatory agencies or bodies necessary to conduct the
business now operated by them, except where the failure so to possess would not,
singly or in the aggregate, result in a Material Adverse Effect. The Company and
its subsidiaries are in compliance with the terms and conditions of all such
Governmental Licenses, except where the failure to so comply would not, singly
or in the aggregate, result in a Material Adverse Effect. All of the
Governmental Licenses are valid and in full force and effect, except where the
invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect would not, singly or in the aggregate,
result in a Material Adverse Effect. Neither

 

9



--------------------------------------------------------------------------------

the Company nor any of its subsidiaries has received any notice of proceedings
relating to the revocation or modification of any such Governmental Licenses
which, singly or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would result in a Material Adverse Effect.

(xxii) Title to Property. The Company and its subsidiaries have good and
marketable title to all real property owned by the Company and its subsidiaries
and good title to all other properties owned by them, in each case, free and
clear of all mortgages, pledges, liens, security interests, claims, restrictions
or encumbrances of any kind except such as (A) are described in the Registration
Statement, the General Disclosure Package and the Prospectus or (B) would not
have a Material Adverse Effect. All of the leases and subleases material to the
business of the Company and its subsidiaries, considered as one enterprise, and
under which the Company or any of its subsidiaries holds properties described in
the Registration Statement, the General Disclosure Package and the Prospectus,
are in full force and effect, and neither the Company nor any subsidiary has any
notice of any material claim of any sort that has been asserted by anyone
adverse to the rights of the Company or any subsidiary under any such lease or
sublease or affecting or questioning the rights of the Company or such
subsidiary to the continued possession of the leased or subleased premises under
any such lease or sublease and that, in any such case, would have a Material
Adverse Effect.

(xxiii) Absence of Manipulation. Neither the Company nor any affiliate of the
Company has taken, nor will the Company or any affiliate take, directly or
indirectly, any action which is designed to or which has constituted or which
would be expected to cause or result in the unlawful stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.

(xxiv) Absence of Further Requirements. No filing with, or consent, approval,
authorization, order, license, registration, qualification or decree of or with
any Governmental Entity is necessary or required in connection with the due
authorization, execution and delivery of the Transaction Documents or for the
offering, issuance, sale or delivery of the Securities, the performance by the
Company of its obligations hereunder or under the Securities Purchase Agreements
or the consummation by the Company of the transactions contemplated by the
Transaction Agreements, except the registration of the Securities under the 1933
Act, which has been effected (or, with respect to any Rule 462 Registration
Statement, will be effected in accordance with Rule 462(b) under the 1933 Act)
or as may be required under the (i) rules and regulations of the NASDAQ Global
Market (the “NASDAQ”) and the Financial Industry Regulatory Authority (“FINRA”)
or (ii) securities or Blue Sky laws of the various states and other
jurisdictions in connection with the sale of the Securities by the Company to
the Purchasers.

(xxv) Investment Company Act. The Company is not required, and upon the issuance
and sale of the Securities as herein contemplated and the application of the net
proceeds therefrom as described in the Registration Statement, the General
Disclosure Package and the Prospectus will not be required, to register as an
“investment company” under the Investment Company Act of 1940, as amended (the
“1940 Act”).

(xxvi) Environmental Laws. The Company and its subsidiaries are (i) in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received and are in compliance
with all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) have not
received notice of any actual or potential liability for the investigation or
remediation of any disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants, except where such non-compliance with
Environmental Laws, failure to

 

10



--------------------------------------------------------------------------------

receive required permits, licenses or other approvals, or liability would not
have a Material Adverse Effect.

(xxvii) NASDAQ. Shares of Common Stock outstanding prior to the issuance of the
Securities are listed for quotation on the NASDAQ, and the Company has not
received any notice from the NASDAQ regarding the delisting of such shares from
the NASDAQ. The Company will file with the NASDAQ a Notification of Listing of
Additional Shares with respect to the Securities required by the rules of the
NASDAQ as soon as practicable following the date hereof.

(xxviii) FINRA. In accordance with the FINRA Rule 5110(b)(7)(C)(i), the
Securities have been offered pursuant to the standards for such Form S-3 in
effect prior to October 21, 1992.

(xxix) Contracts. Except for (i) the Small Business Lending Fund-Securities
Purchase Agreement, dated as of August 30, 2011, between the Company and the
Secretary of the Treasury, relating to the Company’s Senior Non-Cumulative
Perpetual Preferred Stock, Series A, issued on that date pursuant to the Small
Business Lending Fund program of the U.S. Department of the Treasury and
(ii) the subscription agreements between the Company and each of the investors
in the Company’s common stock offering completed on November 1, 2010, there are
no contracts, agreements or understandings between the Company and any person
granting such person the right to require the Company to file a registration
statement under the 1933 Act with respect to any securities of the Company or to
require the Company to include such securities with the Securities registered
pursuant to the Registration Statement. Neither the Company nor any of its
subsidiaries has sent or received any communication regarding termination of, or
intent not to renew, any of the contracts or agreements referred to or described
in the General Disclosure Package and the Prospectus, or referred to or
described in, or filed as an exhibit to, the Registration Statement, and no such
termination or non-renewal has been threatened by the Company or any of its
subsidiaries or, to the Company’s knowledge, any other party to any such
contract or agreement.

(xxx) Insurance. The Company and each of its subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the business in which they
are engaged; neither the Company nor any of its subsidiaries has been refused
any insurance coverage sought or applied for; and neither the Company nor any of
its subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

(xxxi) Capitalization. The authorized and outstanding capitalization of the
Company is as set forth in the Registration Statement, the General Disclosure
Package and the Prospectus, subject, in each case, to the issuance of shares of
common stock upon exercise of stock options and warrants disclosed as
outstanding in the Registration Statement, the General Disclosure Package and
the Prospectus and the grant of options, restricted stock and other equity-based
incentive awards under existing stock plans described in the Registration
Statement, the General Disclosure Package and the Prospectus. The authorized
capital stock of the Company conforms and will conform in all material respects
as to legal matters to the description thereof contained in the Registration
Statement, the General Disclosure Package and the Prospectus. The shares of
Common Stock outstanding prior to the issuance of the Securities have been duly
authorized, are validly issued, fully paid and non-assessable, have been issued
in compliance with applicable securities laws and were not issued in violation
of any preemptive or similar rights.

(xxxii) Dividends. Except as otherwise would not have a Material Adverse Effect,
no subsidiary of the Company is subject to any material direct or indirect
prohibition on paying any

 

11



--------------------------------------------------------------------------------

dividends to the Company, on making any other distribution on such subsidiary’s
capital stock, on repaying to the Company any loans or advances to such
subsidiary from the Company or on transferring any of such subsidiary’s property
or assets to the Company or any other subsidiary of the Company, except as
described in the Registration Statement, the General Disclosure Package and the
Prospectus.

(xxxiii) Taxes. All tax returns required to be filed by the Company or any of
its subsidiaries have been timely filed, and all taxes and other assessments of
a similar nature (whether imposed directly or through withholding) including any
interest, additions to tax or penalties applicable thereto due or claimed to be
due from such entities have been timely paid, other than those being contested
in good faith and for which adequate reserves have been provided or which if not
paid, would not individually or in the aggregate, result in a Material Adverse
Effect.

(xxxiv) Foreign Corrupt Practices Act. Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer, agent
employee or affiliate of the Company or any of its subsidiaries, is aware of or
has taken any action, directly or indirectly, that would result in a violation
by such persons of the Foreign Corrupt Practices Act of 1977, as amended, and
the rules and regulations thereunder, and the Company and its subsidiaries have
instituted and maintain policies and procedures designed to ensure continued
compliance therewith, including without limitation a system of internal
accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

(xxxv) Derivative Financial Instruments. Any and all material swaps, caps,
floors, futures, forward contracts, option agreements (other than stock options
issued to the Company’s employees, directors, agents or consultants) and other
derivative financial instruments, contracts or arrangements, whether entered
into for the account of the Company or one of its subsidiaries or for the
account of a customer of the Company or one of its subsidiaries, were entered
into in the ordinary course of business and in accordance with applicable laws,
rules, regulations and policies of all applicable regulatory agencies and with
counterparties believed by the Company to be financially responsible at the
time. The Company and each of its subsidiaries have duly performed in all
material respects all of their obligations thereunder to the extent that such
obligations to perform have accrued, and there are no breaches, violations or
defaults or allegations or assertions of such by any party thereunder which
would, singly or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

(xxxvi) ERISA. Each of the Company, the Company’s subsidiaries and their
respective “ERISA Affiliates” (as defined below) are in compliance in all
material respects with all applicable provisions of the Employee Retirement
Income Security Act of 1974, as amended, including the regulations and published
interpretations thereunder (collectively, “ERISA”). No “reportable event” (as
defined in ERISA) has occurred with respect to any “employee benefit plan” (as
defined in ERISA) for which the Company, any of the Company’s subsidiaries or
their respective ERISA Affiliates would have any liability. None of the Company,
the Company’s subsidiaries or their respective ERISA Affiliates have incurred,
or expect to incur, material liability under (i) Title IV of ERISA with respect
to termination of, or withdrawal from, any “employee benefit plan” or
(ii) Sections 412, 4971, 4975 or 4980B of the United States Internal Revenue
Code of 1986, as amended, and the regulations and published interpretations
thereunder (collectively, the “Code”). Each “employee benefit plan” for which
the Company, any of the Company’s subsidiaries or any of their respective ERISA
Affiliates would have any liability that is intended to be qualified under

 

12



--------------------------------------------------------------------------------

Section 401(a) of the Code is so qualified in all material respects and, to the
Company’s knowledge, nothing has occurred, whether by action or by failure to
act, which would cause the loss of such qualification. “ERISA Affiliate” means,
with respect to the Company or any of its subsidiaries, any member of any group
of organizations described in Sections 414(b), (c), (m) or (o) of the Code or
Section 4001(b) of ERISA of which the Company or such subsidiary is a member.

(xxxvii) Certain Transactions. Neither the Company nor any of its subsidiaries
has participated in any reportable transaction, as defined in Treasury
Regulation Section 1.6011-(4)(b)(1).

(xxxviii) Unlawful Payments. None of the Company, any of the Company’s
subsidiaries or, to the knowledge of the Company, any affiliate of the Company
or any of its subsidiaries has: (A) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (B) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; or
(C) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment.

(xxxix) Relationships. No relationship, direct or indirect, exists between or
among the Company or any of its subsidiaries, on the one hand, and the
directors, officers, shareholders, customers or suppliers of the Company or any
of its subsidiaries, on the other hand, that is required by the 1933 Act or the
regulations thereof to be described in the Registration Statement, the General
Disclosure Package and the Prospectus and that is not so described.

(xl) Pending Procedures and Examinations. The Registration Statement is not the
subject of a pending proceeding or examination under Section 8(d) or 8(e) of the
1933 Act, and the Company is not the subject of a pending proceeding under
Section 8A of the 1933 Act in connection with the offering of the Securities.

(xli) No Unauthorized Dissemination of Materials. Neither the Company nor any of
the Company’s subsidiaries or other affiliates has distributed or prior to the
completion of the distribution of the Securities, will distribute any prospectus
(as such term is defined in the 1933 Act and the 1933 Act Regulations) in
connection with the offering and sale of the Securities other than the
Registration Statement, any preliminary prospectus, the General Disclosure
Package, the Prospectus or other materials, if any, permitted by the 1933 Act or
by the 1933 Act Regulations and approved by the Placement Agent in accordance
with Section 3(k) hereof.

(xlii) Transactions. Except as disclosed in the Registration Statement, the
General Disclosure Package and the Prospectus and except with respect to the
Underwriting Agreement (as defined herein), neither the Company nor any of its
subsidiaries is a party to a letter of intent, accepted term sheet or similar
instrument or any binding agreement that contemplates an acquisition,
disposition, transfer or sale of the assets (as a going concern) or capital
stock of the Company or of any subsidiary or business unit or any similar
business combination transaction which would be material to the Company and its
subsidiaries taken as a whole.

(xliii) Authorization of Corporate Transaction Agreements. The Agreement and
Plan of Merger, dated as of August 21, 2012, as amended, by and among the
Company, Beach and The Private Bank of California, a California corporation
(“Private Bank”), has been duly authorized, executed and delivered by the
Company and Beach and constitutes a valid and legally binding agreement of the
Company and Beach, enforceable in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting creditors’ rights generally or by general
equitable principles.

 

13



--------------------------------------------------------------------------------

(xliv) Broker Fees. Other than as contemplated by this Agreement, there is no
broker, finder or other party that is entitled to receive from the Company or
any of the Company’s subsidiaries any brokerage or finder’s fee or commission as
a result of the transactions contemplated by this Agreement.

(xlv) Prior Issuances. Except as described in the Registration Statement, the
General Disclosure Package and the Prospectus, the Company has not sold, issued
or distributed any shares of Common Stock during the six-month period preceding
the date hereof, including any sales pursuant to Rule 144A under, or Regulation
D or S of, the 1933 Act, other than shares issued pursuant to employee benefit
plans, qualified stock option plans or other employee compensation plans,
employee inducement grants pursuant to NASDAQ Listing Rule 5635(c)(4), pursuant
to outstanding options, rights or warrants or pursuant to the Common Stock Share
Exchange Agreement, dated as of May 29, 2013, between the Company and TCW Shared
Opportunity Fund V, L P.

(xlvi) Authorization of Underwriting Agreement. The Company has entered into an
underwriting agreement, dated as of June 21, 2013, with Raymond James &
Associates, Inc., as representative of the several underwriters named therein
(the “Underwriting Agreement”) and such agreement has been duly authorized,
executed and delivered by the Company. When duly executed by Raymond James &
Associates, Inc., as representative of the several underwriters named therein,
the Underwriting Agreement will constitute a valid and legally binding agreement
of the Company, enforceable against the Company in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws relating to or affecting creditors’ rights generally, and
the application of equitable principles relating to the availability of
remedies, and subject to 12 U.S.C. § 1818(b)(6)(D) (or any successor statute)
and similar bank regulatory powers and to the application of principles of
public policy, and except as rights to indemnity or contribution, including but
not limited to, indemnification provisions set forth in the Underwriting
Agreement, may be limited by federal or state securities law and the public
policy underlying such laws.

(xlvii) Authorization of the Securities to be Sold Pursuant to the Underwriting
Agreement. The shares of voting common stock of the Company, $.01 par value per
share, to be issued and sold by the Company pursuant to the Underwriting
Agreement have been duly authorized by the Company and when issued and delivered
to and paid for by Raymond James & Associates, Inc., as representative of the
several underwriters named therein, at the Closing Time (as defined in the
Underwriting Agreement) and at each additional time of purchase (as defined in
the Underwriting Agreement), if any, in accordance with the terms of the
Underwriting Agreement, will be validly issued, will be issued in compliance
with federal and state securities laws and will be free of statutory, and will
not be issued in violation of any contractual, preemptive rights, rights of
first refusal and similar rights.

(b) Officer’s Certificates. Any certificate signed by any officer of the Company
delivered to the Placement Agent or to counsel for the Placement Agent shall be
deemed a representation and warranty by the Company to the Placement Agent as to
the matters covered thereby on the date of such certificate.

SECTION 4. CLOSING. Delivery of the Securities shall be made at the offices of
Wachtell Lipton Rosen & Katz, 51 West 52nd Street, New York, NY 10019, or at
such other place as shall be agreed upon by the Purchasers and the Company, at
11:00 A.M. (Eastern time) on June 26, 2013, or such other time not later than
ten business days after such date as shall be agreed upon by the Purchasers and
the Company (such time and date of payment and delivery being herein called
“Closing Time”).

 

14



--------------------------------------------------------------------------------

Payment shall be made to the Company by wire transfer of immediately available
funds to a bank account designated by the Company, against delivery to the
Purchasers of the Securities to be purchased by them.

SECTION 5. COVENANTS OF THE COMPANY. The Company covenants with the Placement
Agent as follows:

(a) Compliance with Securities Regulations and Commission Requests. The Company,
subject to Section 5(b), will comply with the requirements of Rule 430B, if
applicable, and will notify the Placement Agent immediately, and confirm the
notice in writing, (i) when any post-effective amendment to the Registration
Statement shall become effective, or any supplement to the Prospectus or any
amended Prospectus shall have been filed, (ii) of the receipt of any comments
from the Commission, (iii) of any request by the Commission for any amendment to
the Registration Statement or any amendment or supplement to the General
Disclosure Package or the Prospectus or any document incorporated by reference
therein or for additional information, and (iv) of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or of any order by any Governmental Entity preventing or suspending
the use of any preliminary prospectus, the Statutory Prospectus or the
Prospectus, or of the suspension of the qualification of the Securities for
offering or sale in any jurisdiction, or of the initiation or threatening of any
proceedings for any of such purposes. The Company will promptly effect the
filings necessary pursuant to Rule 424(b) (without reliance on Rule 424(b)(8))
and will take such steps as it deems necessary to ascertain promptly whether the
form of prospectus transmitted for filing under Rule 424(b) was received for
filing by the Commission and, in the event that it was not, it will promptly
file such prospectus. The Company will make every reasonable effort to prevent
the issuance of any stop order and, if any stop order is issued, to obtain the
lifting thereof at the earliest possible moment.

(b) Filing of Amendments. The Company will give the Placement Agent notice of
its intention to file or prepare any amendment to the Registration Statement
(including any filing under Rule 462(b)) or any amendment or supplement to the
General Disclosure Package or the Prospectus or any new registration statement
relating to the Securities, whether pursuant to the 1933 Act, the 1934 Act or
otherwise, will furnish the Placement Agent with copies of any such documents a
reasonable amount of time prior to such proposed filing or use, as the case may
be, and will not file or use any such document to which the Placement Agent or
counsel for the Placement Agent shall object.

(c) Delivery of Registration Statements. The Company has furnished or will
deliver to the Placement Agent and counsel for the Placement Agent, without
charge, copies of the signed Registration Statement as originally filed and of
each amendment thereto (including exhibits filed therewith or incorporated by
reference therein and documents incorporated by reference therein) and copies of
all signed consents and certificates of experts, and will also deliver to the
Placement Agent, without charge, a conformed copy of the Registration Statement
as originally filed and of each amendment thereto (without exhibits). The copies
of the Registration Statement and each amendment thereto furnished to the
Placement Agent will be identical to the electronically transmitted copies
thereof filed with the Commission pursuant to EDGAR, except to the extent
permitted by Regulation S-T.

(d) Delivery of Prospectuses. The Company has delivered to the Placement Agent,
without charge, as many copies of each preliminary prospectus and the Statutory
Prospectus as the Placement Agent reasonably requested, and the Company hereby
consents to the use of such copies for purposes permitted by the 1933 Act. The
Company will furnish to the Placement Agent, without charge, during the period
when the Prospectus is required to be delivered under the 1933 Act, such number
of copies of the Prospectus (as amended or supplemented) as the Placement Agent
may reasonably request. The preliminary prospectus, the Statutory Prospectus,
the Prospectus and any amendments or supplements thereto furnished to the
Placement Agent will be identical to the electronically transmitted copies
thereof filed with the Commission pursuant to EDGAR, except to the extent
permitted by Regulation S-T.

 

15



--------------------------------------------------------------------------------

(e) Continued Compliance with Securities Laws. The Company will comply with the
1933 Act, the 1933 Act Regulations, the 1934 Act and the 1934 Act Regulations so
as to permit the completion of the distribution of the Securities as
contemplated in the Transaction Documents and in the Prospectus. If, at any time
when a prospectus is required by the 1933 Act to be delivered in connection with
sales of the Securities, any event or development occurs as a result of which
the Registration Statement, the General Disclosure Package or the Prospectus
would include any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein (in the case of the
General Disclosure Package and the Prospectus, in light of the circumstances
under which they were made) not misleading, or if it shall be necessary to amend
the Registration Statement or amend or supplement the Statutory Prospectus or
the Prospectus to comply with the 1933 Act or the 1933 Act Regulations or to
file a new registration statement relating to the Securities, the Company
promptly will (1) notify the Placement Agent of any such event or development,
(2) prepare and file with the Commission, subject to Section 5(b) hereof, such
amendment, supplement or new registration statement which will correct such
untrue statement or omission, effect such compliance or satisfy such filing
requirement, (3) use its best efforts to have any such amendment to the
Registration Statement or new registration statement declared effective as soon
as possible (if not an automatic shelf registration statement) and (4) supply
any amended or supplemented General Disclosure Package or Prospectus to the
Placement Agent in such quantities as they may reasonably request. If at any
time following the issuance of an Issuer-Represented Free Writing Prospectus
there occurred or occurs an event or development as a result of which such
Issuer-Represented Free Writing Prospectus conflicted or would conflict with the
information contained in the Registration Statement (or any other registration
statement relating to the Securities), any preliminary prospectus, the Statutory
Prospectus or the Prospectus or included, includes or would include an untrue
statement of a material fact or omitted, omits or would omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances prevailing at that subsequent time, not misleading, the Company
will promptly notify the Placement Agent and will promptly amend or supplement,
at its own expense, such Issuer-Represented Free Writing Prospectus to eliminate
or correct such conflict, untrue statement or omission. The Placement Agent’s
delivery of any such amendment or supplement shall not constitute a waiver of
any of the conditions of Section 9 hereof.

(f) Blue Sky Qualifications. The Company will use its best efforts, in
cooperation with the Placement Agent, to qualify the Securities for offering and
sale under the applicable securities laws of such states and other jurisdictions
as the Placement Agent may designate and to maintain such qualifications in
effect for a period of not less than one year from the later of the effective
date of the Registration Statement and any Rule 462(b) Registration Statement;
provided, however, that the Company shall not be obligated to file any general
consent to service of process or to qualify as a foreign corporation or as a
dealer in securities in any jurisdiction in which it is not so qualified or so
subject itself to taxation in respect of doing business in any jurisdiction in
which it is not otherwise so subject. The Company will also supply the
Underwriters with such information as is necessary for the determination of the
legality of the Securities for investment under the laws of such jurisdictions
as the Underwriters may request.

(g) Rule 158. The Company will timely file such reports pursuant to the 1934 Act
as are necessary in order to make generally available to its securityholders as
soon as practicable an earnings statement for the purposes of, and to provide
the benefits contemplated by, the last paragraph of Section 11(a) of the 1933
Act.

(h) Use of Proceeds. The Company will use the net proceeds received by it from
the sale of the Securities in the manner specified in the Registration
Statement, the General Disclosure Package and the Prospectus.

(i) DTC. The Company shall use its best efforts to permit the Securities to be
eligible for clearance, settlement and trading in book-entry-only form through
the facilities of DTC.

 

16



--------------------------------------------------------------------------------

(j) Restriction on Sale of Securities. During the period beginning on the date
of this Agreement and continuing to and including 90 days after the date of the
Prospectus, and without the prior written consent of the Placement Agent, the
Company agrees not to (1) issue, offer, pledge, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase, lend, or otherwise transfer or dispose
of, directly or indirectly, any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock, (2) enter into
any swap or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of the Common Stock, whether such
transaction described in clause (1) or (2) above is to be settled by delivery of
the Common Stock or such other securities, in cash or otherwise, (3) file any
registration statement with the Commission relating to the offering of any
shares of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock, (4) establish or increase a put equivalent
position or liquidate or decrease a call equivalent position in Common Stock
within the meaning of Section 16 of the 1934 Act or (5) publicly announce an
intention to effect any transaction specified in clause (1), (2), (3) or (4).
Notwithstanding the foregoing, if (x) during the last 17 days of the 90-day
restricted period the Company issues an earnings release or material news or a
material event relating to the Company occurs; or (y) prior to the expiration of
the 90-day restricted period, the Company announces that it will release
earnings results during the 16-day period beginning on the last day of the
90-day period, the restrictions imposed by this Agreement shall continue to
apply until the expiration of the 18-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event. The
Company shall promptly notify the Placement Agent of any earnings release, news
or event that may give rise to an extension of the initial 90-day restricted
period.

The restrictions contained in the preceding paragraph shall not apply to any of
the following (including any public announcement of the following or of intent
to do any of the following): (i) the Securities to be sold hereunder, (ii) the
issuance by the Company of shares of Common Stock, options to purchase shares of
Common Stock and other equity-based incentive awards pursuant to stock option
and other equity compensation plans described in the Registration Statement, the
General Disclosure Package and the Prospectus, as those plans are in effect on
the date of this Agreement, as well as pursuant to the Company’s proposed 2013
Omnibus Stock Incentive Plan, if approved at the Company’s annual meeting of
shareholders scheduled to be held on July 16, 2013, (iii) the issuance by the
Company of shares of Common Stock upon the exercise of stock options or warrants
that are described in the Registration Statement, the General Disclosure Package
and the Prospectus and that are outstanding on the date of this Agreement and
the issuance by the Company of shares of Common Stock under stock options and
other equity-based incentive awards issued after the date of this Agreement
under stock option and other equity compensation plans referred to in clause
(ii) of this sentence, as those plans are in effect on the date of this
Agreement, or under the 2013 Omnibus Plan if approved by the Company’s
shareholders, (iv) the sale of shares of Common Stock to employees, directors,
agents or consultants by the Company pursuant to an employee stock purchase plan
(or the filing of a registration statement on Form S-8 to register shares of
Common Stock issuable under such plans or any other employee or director plan or
arrangement), (v) the issuance by the Company of shares of Common Stock upon the
exercise of a warrant or the conversion of any other security outstanding on the
date of this Agreement of which the Placement Agent has been advised in writing,
(vi) the issuance by the Company of Common Stock pursuant to its dividend
reinvestment plan, (vii) the issuance by the Company of shares of voting Common
Stock in exchange for shares of non-voting Common Stock pursuant to that certain
Common Stock Share Exchange Agreement, effective as of May 29, 2013, by and
between the Company and TCW Shared Opportunity Fund V, L.P., (viii) the issuance
by the Company of Common Stock as full or partial consideration for a merger,
acquisition, joint venture, strategic alliance, license agreement or other
similar non-financing transaction or the filing of a registration statement with
the Commission relating to such issuance or (ix) the issuance by the Company of
Common Stock pursuant to the Underwriting Agreement.

(k) Issuer-Free Writing Prospectus. The Company represents and agrees that,
unless it obtains the prior written consent of the Placement Agent and the
Placement Agent represents and agrees that, unless it

 

17



--------------------------------------------------------------------------------

obtains the prior written consent of the Company, it has not made and will not
make any offer relating to the Securities that would constitute an “issuer free
writing prospectus,” as defined in Rule 433, or that would otherwise constitute
a “free writing prospectus,” as defined in Rule 405, required to be filed with
the Commission other than the Issuer-Represented Free Writing Prospectuses, if
any, identified on Schedule A-1. Each of the Issuer-Represented Free Writing
Prospectuses, if any, identified on Schedule A-1 hereto and free writing
prospectuses consented to by the Company and the Placement Agent is referred to
herein as an “Issuer-Permitted Free Writing Prospectus.” The Company represents
that it has treated or agrees that it will treat each Issuer-Permitted Free
Writing Prospectus as an “issuer free writing prospectus,” as defined in Rule
433, and has complied and will comply with the requirements of Rule 433
applicable to any Issuer-Permitted Free Writing Prospectus, including timely
filing with the Commission where required, legending and record keeping.
Notwithstanding the foregoing, the Company consents to the use by the Placement
Agent of a free writing prospectus that contains only (a)(i) information
describing the preliminary terms of the Securities or their offering,
(ii) information meeting the requirements of Rule 134 of the 1933 Act
Regulations or (iii) information that describes the final terms of the
Securities or their offering and that is included in a final term sheet or
(b) other customary information that is neither “issuer information,” as defined
in Rule 433, nor otherwise an Issuer-Represented Free Writing Prospectus.

(l) Reporting Requirements. The Company, until the completion of the
distribution of the Securities, will file all documents required to be filed
with the Commission pursuant to the 1934 Act within the time periods required by
the 1934 Act and the 1934 Act Regulations.

(m) NASDAQ. The Company will file a notification with the NASDAQ concerning the
issuance of the Securities no later than ten calendar days after the Closing
Time and any additional time of purchase.

(n) Transfer Agent. The Company shall maintain a registrar and transfer agent
for the Common Stock.

SECTION 6. EXPENSES.

(a) Expenses. The Company will pay all expenses incident to the performance of
its obligations under this Agreement, including (i) the preparation, printing
and filing of the Registration Statement (including financial statements and
exhibits) as originally filed and of each amendment thereto, (ii) the
preparation, printing and delivery to the Placement Agent of this Agreement and
such other documents as may be reasonably required in connection with the
offering, purchase, sale, issuance or delivery of the Securities, (iii) the
preparation, issuance and delivery of the certificates, if any, for the
Securities to the Purchasers, (iv) the fees and disbursements of the Company’s
counsel, accountants and other advisors, (v) the qualification of the Securities
under securities laws in accordance with the provisions of Section 5(f) hereof,
(vi) the printing and delivery to the Placement Agent of copies of each
preliminary prospectus, the Statutory Prospectus, any Issuer-Permitted Free
Writing Prospectus and of the Prospectus and any amendments or supplements
thereto, (vii) the fees and expenses of any transfer agent, registrar or
depositary for the Securities, (viii) any fees payable in respect of listing the
Securities on the NASDAQ, and (ix) the fees and expenses incurred in connection
with having the Securities eligible for clearance, settlement and trading
through the facilities of DTC.

(b) Termination of Agreement. If this Agreement is terminated by the Placement
Agent in accordance with the provisions of Section 10 or Section 11(a)(i)
hereof, the Company shall reimburse the Placement Agent for all of its
out-of-pocket expenses.

SECTION 7. ENGAGEMENT TERM. This Agreement shall terminate automatically if the
Closing shall not have occurred on or before June 28, 2013. Notwithstanding
anything to the contrary contained herein, the provisions in this Agreement
concerning confidentiality, indemnification and contribution will survive any
expiration or termination of this Agreement. Upon any termination of this
Agreement, the

 

18



--------------------------------------------------------------------------------

Company’s obligation to pay FIG any fees actually earned on closing of the
Placement and otherwise payable under Section 1 shall survive any expiration or
termination of this Agreement.

SECTION 8. FIG INFORMATION. The Company agrees that any information or advice
rendered by FIG in connection with this engagement is for the confidential use
of the Company only in their evaluation of the Placement and, except as
otherwise required by law, the Company will not disclose or otherwise refer to
the advice or information in any manner without FIG’s prior written consent.

SECTION 9. NO FIDUCIARY RELATIONSHIP. This Agreement does not create, and shall
not be construed as creating rights enforceable by any person or entity not a
party hereto, except those entitled hereto by virtue of the indemnification
provisions hereof. The Company acknowledges and agrees that FIG is not and shall
not be construed as a fiduciary of the Company and shall have no duties or
liabilities to the equity holders or the creditors of the Company or any other
person by virtue of this Agreement or the retention of FIG hereunder, all of
which are hereby expressly waived.

SECTION 10. CLOSING. The obligations of the Placement Agent hereunder are
subject to the accuracy, when made and on the Closing Date, of the
representations and warranties on the part of the Company contained herein, to
the accuracy of the statements of the Company made in any certificates pursuant
to the provisions hereof, to the performance by the Company of its obligations
hereunder, and to each of the following additional terms and conditions:

(a) Effectiveness of Registration Statement. (i) The Registration Statement,
including any Rule 462(b) Registration Statement, has become effective and at
Closing Time no stop order suspending the effectiveness of the Registration
Statement shall have been issued under the 1933 Act or proceedings therefor
initiated or threatened by the Commission, and any request on the part of the
Commission for additional information shall have been complied with to the
reasonable satisfaction of counsel to the Placement Agent, (ii) each of the
preliminary prospectus, the Statutory Prospectus and the Prospectus shall have
been filed with the Commission in the manner and within the time period required
by Rule 424(b) (without reliance on Rule 424(b)(8)) (or a post-effective
amendment providing such information shall have been filed and declared
effective in accordance with the requirements of Rule 430B), and no order
preventing or suspending the use of any preliminary prospectus, the Statutory
Prospectus or the Prospectus shall have been issued by the Commission or any
other Governmental Entity, (iii) any material required to be filed by the
Company pursuant to Rule 433(d) under the 1933 Act shall have been filed with
the Commission within the applicable time periods prescribed in such filings by
Rule 433 and (iv) there shall not have come to the Placement Agent’s attention
any facts that would cause the Placement Agent to believe that the General
Disclosure Package or the Prospectus, at the time it was, or was required to be,
delivered or made available to purchasers of the Securities, included an untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements therein, in light of the circumstances existing at
the time, not misleading.

(b) Opinion of Counsel for the Company. At Closing Time, the Placement Agent
shall have received the favorable opinions, dated as of Closing Time from each
of Wachtell, Lipton, Rosen & Katz and Silver Freedman & Taff, LLP, counsel for
the Company, and John C. Grosvenor, Executive Vice President and General Counsel
of the Company, in form and substance satisfactory to counsel for the Placement
Agent to the effect set forth in Exhibit A-1 and Exhibit A-2, Exhibit B and
Exhibit C hereto, respectively. Such counsel may also state that, insofar as
such opinion involves factual matters, they have relied, to the extent they deem
proper, upon certificates of officers of the Company and its subsidiaries and
certificates of public officials.

(c) Opinion of Counsel for the Placement Agent. At Closing Time, the Placement
Agent shall have received the favorable opinion, dated as of Closing Time, of
Hogan Lovells US LLP, counsel for the Placement Agent with respect to the
validity of the Securities, the Registration Statement, the Prospectus and other
related matters as the Placement Agent may reasonably require. In giving such

 

19



--------------------------------------------------------------------------------

opinion such counsel may rely, as to all matters governed by the laws of
jurisdictions other than the law of the State of New York, the federal law of
the United States and the General Corporation Law of the State of Maryland, upon
the opinions of counsel satisfactory to the Placement Agent. Such counsel may
also state that, insofar as such opinion involves factual matters, they have
relied, to the extent they deem proper, upon certificates of officers of the
Company and its subsidiaries and certificates of public officials.

(d) Officers’ Certificates. At Closing Time, there shall not have been, since
the date hereof or since the respective dates as of which information is given
in the Registration Statement, the General Disclosure Package or the Prospectus,
any material adverse change in the financial condition, earnings, or business
affairs of the Company and its subsidiaries considered as one enterprise,
whether or not arising in the ordinary course of business, and the Placement
Agent shall have received a certificate of the Chief Executive Officer,
President or an Executive Vice President of the Company and of the chief
financial officer or chief accounting officer of the Company, dated as of
Closing Time, to the effect that (i) there has been no such material adverse
change, (ii) the representations and warranties in Section 1(a) hereof are true
and correct with the same force and effect as though expressly made at and as of
Closing Time, (iii) the Company has complied with all agreements and satisfied
all conditions on its part to be performed or satisfied at or prior to Closing
Time, and (iv) no stop order suspending the effectiveness of the Registration
Statement or order preventing the use any preliminary prospectus, the Statutory
Prospectus or the Prospectus has been issued and no proceedings for that purpose
have been instituted or are pending or, to their knowledge, contemplated by the
Commission or other Governmental Entity.

(e) Accountant’s Comfort Letter. At the time of the execution of this Agreement,
the Placement Agent shall have received from each of McGladrey LLP and KPMG LLP
separately a letter dated such date, in form and substance satisfactory to the
Placement Agent, containing statements and information of the type ordinarily
included in accountants’ “comfort letters” to underwriters with respect to the
financial statements and certain financial information of the Company, Beach,
Gateway Bancorp and Private Bank, respectively, contained in the Registration
Statement, the General Disclosure Package and the Prospectus.

(f) Bring-down Comfort Letter. At Closing Time, the Placement Agent shall have
received from each of KPMG LLP and McGladrey LLP separately a letter, dated as
of Closing Time, to the effect that they reaffirm the statements made in their
respective letters furnished pursuant to subsection (e) of this Section, except
that the specified date referred to shall be a date not more than three business
days prior to Closing Time.

(g) DTC. At Closing Time, the Securities shall be eligible for clearance,
settlement and trading in book-entry-only form through the facilities of DTC.

(h) Listing. The Securities are registered pursuant to Section 12(b) of the 1934
Act and the Company shall have applied to list the Securities on the NASDAQ, and
the Company shall have taken no action designed to, or likely to have the effect
of, terminating the registration of the Securities under the 1934 Act or
terminating the application to list the Securities on the NASDAQ, and the
Company shall have not received any notification that the Commission or the
NASDAQ is contemplating terminating such registration or listing application.

(i) Delivery of General Disclosure Package and Prospectus. The Company shall
have furnished to the Placement Agent the General Disclosure Package prior to
the Applicable Time and the Prospectus on the New York business day next
succeeding the date of this Agreement.

(j) Additional Documents. At Closing Time, counsel for the Placement Agent shall
have been furnished with such documents, certificates and opinions as they may
reasonably require, including

 

20



--------------------------------------------------------------------------------

for the purpose of enabling them to pass upon the issuance and sale of the
Securities as herein contemplated, or in order to evidence the accuracy of any
of the representations or warranties, or the fulfillment of any of the
conditions, herein contained, and all proceedings taken by the Company in
connection with the issuance and sale of the Securities as herein contemplated
shall be satisfactory in form and substance to the Placement Agent and counsel
for the Placement Agent.

(k) Reserved.

(l) Termination of Agreement. If any condition specified in this Section shall
not have been fulfilled when and as required to be fulfilled, this Agreement may
be terminated by the Placement Agent by notice to the Company at any time at or
prior to Closing Time and such termination shall be without liability of any
party to any other party except as provided in Section 6 and except that
Sections 1, 11 and 15 shall survive any such termination and remain in full
force and effect.

(m) Securities Purchase Agreements. The Company shall have entered into the
Securities Purchase Agreements with the Purchasers and such agreements shall be
in full force and effect.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.

SECTION 11. TERMINATION.

(a) Termination; General. The Placement Agent may terminate this Agreement, by
notice to the Company, at any time at or prior to Closing Time (i) if there has
been, since the respective dates as of which information is given in the
Registration Statement, the General Disclosure Package or the Prospectus, any
material adverse change in the financial condition, earnings, or business
affairs of the Company and its subsidiaries considered as one enterprise,
whether or not arising in the ordinary course of business; (ii) if there has
occurred any material adverse change in the financial markets in the United
States or the international financial markets, any outbreak of hostilities or
escalation thereof or other calamity or crisis or any change or development
involving a prospective change in national or international political, financial
or economic conditions, in each case the effect of which is such as to make it,
in the judgment of the Placement Agent, impracticable or inadvisable to market
the Securities or to enforce contracts for the sale of the Securities; (iii) if
trading in any securities of the Company has been suspended or materially
limited by the Commission or the NASDAQ, or if trading generally on the New York
Stock Exchange or in the NASDAQ has been suspended or materially limited, or
minimum or maximum prices for trading have been fixed, or maximum ranges for
prices have been required, by any of said exchanges or by such system or by
order of the Commission, the Financial Industry Regulatory Authority, Inc. or
any other governmental authority; (iv) a material disruption has occurred in
commercial banking or securities or clearance, settlement or trading services in
the United States; or (v) if a banking moratorium has been declared by Federal,
New York, Maryland or California authorities.

(b) Liabilities. If this Agreement is terminated pursuant to this Section, such
termination shall be without liability of any party to any other party except as
provided in Section 6 hereof, and provided further that Sections 1, 12, 13 and
18 shall survive such termination and remain in full force and effect.

SECTION 12. INDEMNIFICATION. (A) The Company agrees to indemnify and hold
harmless the Placement Agent, its officers and directors, its affiliates, as
such term is defined in Rule 405 under the 1933 Act (each, an “Affiliate”), its
selling agents and each person, if any, who controls the Placement Agent within
the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act as
follows:

 

21



--------------------------------------------------------------------------------

(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, arising out of any untrue statement or alleged untrue statement of
a material fact contained in the Registration Statement (or any amendment
thereto), including the Rule 430B Information, if any, or the omission or
alleged omission therefrom of a material fact required to be stated therein or
necessary to make the statements therein not misleading or arising out of any
untrue statement or alleged untrue statement of a material fact contained in any
preliminary prospectus, the Statutory Prospectus, any Issuer-Represented Free
Writing Prospectus, the General Disclosure Package, the Prospectus or any
roadshow that does not constitute an Issuer-Represented Free Writing Prospectus
(or any amendment or supplement thereto), or the omission or alleged omission
therefrom of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;

(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or any investigation or proceeding by any Governmental Entity,
commenced or threatened, or of any claim whatsoever based upon any such untrue
statement or omission, or any such alleged untrue statement or omission;
provided that (subject to Section 12(d) below) any such settlement is effected
with the written consent of the Company; and

(iii) against any and all expense whatsoever, as incurred (including the fees
and disbursements of counsel chosen by the Placement Agent), reasonably incurred
in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any Governmental Entity, commenced or threatened,
or any claim whatsoever based upon any such untrue statement or omission, or any
such alleged untrue statement or omission, to the extent that any such expense
is not paid under (i) or (ii) above;

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by the
Placement Agent expressly for use in the Registration Statement (or any
amendment thereto), including the Rule 430B Information, if any, or any
preliminary prospectus, the Statutory Prospectus, any Issuer-Represented Free
Writing Prospectus, the General Disclosure Package or the Prospectus (or any
amendment or supplement thereto).

(B) Indemnification of Company, Directors and Officers. The Placement Agent
agrees to indemnify and hold harmless the Company, its directors, each of its
officers who signed the Registration Statement, and each person, if any, who
controls the Company within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act against any and all loss, liability, claim, damage
and expense described in the indemnity contained in subsection (a) of this
Section, as incurred, but only with respect to untrue statements or omissions,
or alleged untrue statements or omissions, made in the Registration Statement
(or any amendment thereto), including the Rule 430B Information, if any, or in
any preliminary prospectus, the Statutory Prospectus, any Issuer-Represented
Free Writing Prospectus, the General Disclosure Package or the Prospectus (or
any amendment or supplement thereto) in reliance upon and in conformity with
written information furnished to the Company by the Placement Agent expressly
for use therein; provided that the Placement Agent’s liability under this
Section 12(B) will not exceed the amount of the placement agent fee actually
received by the Placement Agent pursuant to this Agreement, except in the case
of fraud, willful misconduct or gross negligence.

(C) Actions against Parties; Notification. Each indemnified party shall give
notice as promptly as reasonably practicable to each indemnifying party of any
action commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify an indemnifying party shall not relieve such
indemnifying party from any liability hereunder to the extent it is not
materially

 

22



--------------------------------------------------------------------------------

prejudiced as a result thereof and in any event shall not relieve it from any
liability which it may have otherwise than on account of this indemnity
agreement. In the case of parties indemnified pursuant to Section 12(a) above,
counsel to the indemnified parties shall be selected by the Placement Agent,
and, in the case of parties indemnified pursuant to Section 12(b) above, counsel
to the indemnified parties shall be selected by the Company. An indemnifying
party may participate at its own expense in the defense of any such action;
provided, however, that counsel to the indemnifying party shall not (except with
the consent of the indemnified party) also be counsel to the indemnified party.
In no event shall the indemnifying parties be liable for fees and expenses of
more than one counsel (in addition to any local counsel) separate from their own
counsel for all indemnified parties in connection with any one action or
separate but similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances. No indemnifying party shall,
without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of any judgment with respect to any
litigation, or any investigation or proceeding by any Governmental Entity,
commenced or threatened, or any claim whatsoever in respect of which
indemnification or contribution could be sought under this Section 12 or
Section 13 hereof (whether or not the indemnified parties are actual or
potential parties thereto), unless such settlement, compromise or consent
(i) includes an unconditional release of each indemnified party from all
liability arising out of such litigation, investigation, proceeding or claim and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.

(D) Settlement without Consent if Failure to Reimburse. If at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated by
Section 12(a)(ii) effected without its written consent if (i) such settlement is
entered into more than 45 days after receipt by such indemnifying party of the
aforesaid request, (ii) such indemnifying party shall have received notice of
the terms of such settlement at least 30 days prior to such settlement being
entered into and (iii) such indemnifying party shall not have reimbursed such
indemnified party in accordance with such request prior to the date of such
settlement.

SECTION 13. CONTRIBUTION. If the indemnification provided for in Section 13
hereof is for any reason unavailable to or insufficient to hold harmless an
indemnified party in respect of any losses, liabilities, claims, damages or
expenses referred to therein, then each indemnifying party shall contribute to
the aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company, on the one
hand, and the Placement Agent, on the other hand, from the Placement or (ii) if
the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company, on
the one hand, and the Placement Agent, on the other hand, in connection with the
statements or omissions which resulted in such losses, liabilities, claims,
damages or expenses, as well as any other relevant equitable considerations.

The relative fault of the Company, on the one hand, and the Placement Agent, on
the other hand, shall be determined by reference to, among other things, whether
any such untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company or by the Placement Agent and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.

The Company and the Placement Agent agree that it would not be just and
equitable if contribution pursuant to this Section 13 were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to above in this Section 13. The
aggregate amount of losses, liabilities, claims, damages and expenses incurred
by an indemnified party and referred to above in this Section 13 shall be deemed
to include any legal or other expenses

 

23



--------------------------------------------------------------------------------

reasonably incurred by such indemnified party in investigating, preparing or
defending against any litigation, or any investigation or proceeding by any
Governmental Entity, commenced or threatened, or any claim whatsoever based upon
any such untrue or alleged untrue statement or omission or alleged omission.

Notwithstanding the provisions of this Section 13, the Placement Agent shall not
be required to contribute any amount in excess of the amount of the placement
agent fee actually received by the Placement Agent pursuant to this Agreement.

No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

For purposes of this Section 13, each person, if any, who controls the Placement
Agent within the meaning of Section 15 of the 1933 Act or Section 20 of the 1934
Act and the Placement Agent’s directors, officers, Affiliates and selling agents
shall have the same rights to contribution as the Placement Agent, and each
director of the Company, each officer of the Company who signed the Registration
Statement, and each person, if any, who controls the Company within the meaning
of Section 15 of the 1933 Act or Section 20 of the 1934 Act shall have the same
rights to contribution as the Company.

SECTION 14. GOVERNING LAW. This Agreement will be governed by, and construed in
accordance with, the laws of the State of New York.

SECTION 15. JURISDICTION; WAIVER OF JURY TRIAL; VENUE. Each of the Company and
the Placement Agent hereby expressly and irrevocably (a) submits to the
non-exclusive jurisdiction of the federal and state courts sitting in the
Borough of Manhattan in the City of New York in any suit or proceeding arising
out of or relating to this Agreement or the transactions contemplated hereby,
and (b) waives (i) its right to a trial by jury in any legal action or
proceeding relating to this Agreement, the transactions contemplated hereby or
any course of conduct, course of dealing, statements (whether verbal or written)
or actions of the Placement Agent and for any counterclaim related to any of the
foregoing and (ii) any objection which it may have or hereafter may have to the
laying of venue of any such litigation brought in any such court referred to
above and any claim that any such litigation has been brought in an inconvenient
forum.

SECTION 16. ENTIRE AGREEMENT. This Agreement embodies the entire agreement and
understanding between the parties hereto, and supersedes all prior agreements
and understandings, relating to the subject matter hereof. If any provision of
this Agreement is determined to be invalid or unenforceable in any respect, such
determination will not affect such provision in any other respect or any other
provision of this Agreement, which will remain in full force and effect.

SECTION 17. AMENDMENT/WAIVER. This Agreement may not be amended or otherwise
modified or waived except by an instrument in writing signed by both FIG and the
Company.

SECTION 18. SURVIVAL The representations, warranties, agreements and covenants
contained herein shall survive the closing of the Placement and delivery of the
Securities.

SECTION 19. COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.

SECTION 20. NOTICES. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted by
any standard form of telecommunication.

 

24



--------------------------------------------------------------------------------

Notices to the Placement Agent shall be directed to the Placement Agent at FIG
Partners, LLC, 1175 Peachtree Street, NW 100, Colony Square, Suite 2250,
Atlanta, Georgia 30361, attention of Barbara Bantivoglio, with copies, which
shall not constitute notice, to Hogan Lovells US LLP, 555 Thirteenth Street,
N.W., Washington, D.C. 20004, attention of Daniel Keating, Esq.; and notices to
the Company shall be directed to it at its principal executive offices located
at 18500 Von Karman Avenue, Suite 1100, Irvine, California 92612, attention of
Chief Executive Officer, with a copy, which shall not constitute notice, to
Wachtell, Lipton, Rosen & Katz, 51 West 52nd Street, New York, New York
10019-6150, attention of Matthew M. Guest, Esq.

[Signature Page Follows]

 

25



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to FIG a copy of this Agreement.

 

Very truly yours, FIG PARTNERS, LLC By:  

/s/ Gregory R. Gersack

  Name:   Gregory R. Gersack   Title:   Managing Principal

[Placement Agent Signature Page]



--------------------------------------------------------------------------------

Accepted and Agreed to as of

the date first written above:

 

FIRST PACTRUST BANCORP, INC. By:  

/s/ Steven A. Sugarman

  Name:   Steven A. Sugarman   Title:   Chief Executive Officer

[Company Signature Page]



--------------------------------------------------------------------------------

Schedule A-1

None



--------------------------------------------------------------------------------

Schedule A-2

Number of Securities to be sold in the Placement: 1,153,846

Offering size: $14,999,998

Estimated net proceeds to the Company (after Placement Agent’s fee): $14,399,998

Price per share: $13.00

Placement Agent fee: $599,999.92

Trade date: June 21, 2013

Settlement date: June 26, 2013